STONE, C. J.
The testimony of the engineer was to the effect, that the cow sprang on the track about fifty yards ahead of the train; that the animal was not, and could not be seen, before that time; and that when discovered, all the appliances known to skillful engineers could not have stopped the train in time to save the cow. If this be believed, it was a complete defense to the action. Charge number 2, given *209at the instance of plaintiff, ignored this principle, and the testimony stated above, and must work a reversal of the judgment rendered. — E. T., Va. & Ga. R. R. Co. v. Bayliss, 75 Ala. 466; Same v. Deaver, 79 Ala. 216; Ala. Gr. So. R. R. Co. v. McAlpine, 80 Ala. 73; M. & G. R. R. Co. v. Caldwell, 83 Ala. 196.
Beversed and remanded.